Citation Nr: 0322977	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  96-48 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, in pertinent part, denied 
service connection for a psychiatric disorder.

In a November 1997 decision, the Board, in pertinent part, 
denied service connection for a psychiatric disorder, 
determining that the veteran had not submitted a well-
grounded claim.  The veteran appealed the decision to The 
United States Court of Appeals for Veterans Claims (Court).

In a July 2000 order, the Court affirmed the Board's denial 
of service connection for a psychiatric disorder, which 
judgment was entered in August 2000.  The veteran appealed 
the decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  At that time, the 
Secretary filed an unopposed motion to remand for compliance 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), which the Federal 
Circuit granted in February 2001.

When the case was returned to the Court, it recalled its 
August 2000 judgment, revoked its July 2000 single-judge 
order, vacated the November 1997 Board decision to the extent 
that it denied service connection for a psychiatric disorder 
based on the lack of submitting a well-grounded claim, and 
issued an order in its stead remanding the veteran's claim 
back to the Board for readjudication under the new law 
consistent with the order.  This order was issued in March 
2001.


REMAND

In August 2001, the Board remanded the claim to the RO for 
additional development and adjudicative action.  
Specifically, the Board requested that the RO obtain private 
medical records that the veteran had identified and to 
provide notice to the veteran of the provisions of the 
Veterans Claims Assistance Act of 2000.  Additionally, the 
Board asked that the RO issue a supplemental statement of the 
case if the claim remained denied.  

In March 2002, the RO sent a letter to the veteran, which 
provided him with notice of the passage of the VCAA and 
requested that the veteran submit the enclosed VA Forms 21-
4142, Authorization and Consent to Release Information to VA, 
for Dr. Gordon Ira, Jr., St. Luke's Hospital in Jackson, 
Florida, and the Mental Health Resource Center in 
Jacksonville, Florida, so that VA could obtain these records 
in connection with his claim.

A January 2003, VA Form 119, Report of Contact, shows that 
the RO contacted the veteran directly and asked if he had 
responded to the March 2002 letter.  The report of contact 
does not show that the RO contacted the veteran's 
representative regarding this matter.  

In February 2003, the case was sent back to the Board without 
the issuance of the supplemental statement of the case, and 
the Board issued a decision in this case on March 25, 2003.

In April 2003, the veteran's representative filed a motion 
for reconsideration and to vacate the March 2003 decision for 
two reasons.  First, he stated that the veteran was denied 
due process in the RO's failure to comply with the August 
2001 remand in not issuing a supplemental statement of the 
case.  Second, the representative stated that the RO had 
erred in contacting the veteran directly without permission 
of the veteran's attorney and that he, the representative, 
was not afforded an opportunity to review evidence obtained 
by the RO or to submit additional evidence on behalf of the 
veteran prior to the case coming back to the Board.

In August 2003, the Board determined that the March 25, 2003, 
decision would be vacated based upon the reasons asserted by 
the representative in the April 2003 motion.  The Board 
further determined that as a result of the vacating of the 
March 2003 decision, the motion for reconsideration was moot.  
In a separate decision, the Board has vacated the March 25, 
2003, decision, which denied service connection for a 
psychiatric disorder.

In compliance with the Board's August 2003 determination that 
the veteran was denied due process in the failure of the RO 
to comply with the Board's August 2001 remand directive and 
in the RO contacting the veteran directly without permission 
of the veteran's attorney and not affording the 
representative an opportunity to submit additional evidence 
on behalf of the veteran prior to the case coming back to the 
Board, the case is hereby REMANDED to the RO for the 
following action: 

1.  The veteran and his representative 
have the right to submit additional 
evidence and argument on the matter the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should issue a supplemental 
statement of the case as to the claim for 
entitlement to service connection for a 
psychiatric disorder.  An appropriate 
period of time should be allowed for 
response.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




